Order modified by eliminating therefrom that part which adjudges
Emanuel Cohon to be guilty of a contempt of court and fines him the sum of $100, and as so modified affirmed, without costs. We are of opinion that the subpoena duces tecum served upon said Cohon was ineffectual. (Civ. Prac. Act, § 411.) Further, the proceedings for the punishment of Cohon for a contempt, if there was a contempt, are regulated by the provisions of the Judiciary Law, section 757. Young, Kapper and Hagarty, JJ., concur; Carswell, J., with whom Seudder, J., concurs, dissents as to the affirmance of so much of the order as adjudges the defendant bank in contempt, being of opinion that there should be a new and impartial hearing on the honesty of the bank’s excuse, which impartial hearing the bank did not receive. They, however, concur in the modification as to defendant Cohon.